Citation Nr: 1009496	
Decision Date: 03/12/10    Archive Date: 03/17/10

DOCKET NO.  03-00 357A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Y.A.


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
August 1983 to November 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision by 
the Washington, DC, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In May 2004, the Veteran testified at 
a personal hearing before the undersigned Veterans Law Judge.  
A copy of the transcript of that hearing is of record.  The 
case was remanded for additional development in November 
2004.

The Board notes that in Clemons v. Shinseki, 23 Vet. App. 1 
(2009), the United States Court of Appeals for Veterans 
Claims (hereinafter "the Court") held that an initial claim 
of entitlement service connection for PTSD should also be 
read as including other psychiatric disorder diagnoses 
reasonably raised by the symptoms described and all 
information obtained in support of the claim.  It is 
significant to note that in the present case, however, 
service connection was denied for depression in December 
1990.  There is no indication based upon the available record 
that the decision in Clemons requires the reopening of that 
specific claim without receipt of new and material evidence.  
See 38 C.F.R. § 3.156(a) (2009).  Therefore, the issue on 
appeal has been revised to include consideration of any other 
applicable psychiatric diagnoses of record in this case.

The issue of entitlement to service connection for 
pseudofolliculitis has been raised by the record, but has not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction over 
it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The Veteran was 
notified of the VCAA duties to assist and of the information 
and evidence necessary to substantiate his claim by 
correspondence dated in May 2001, January 2005, and September 
2006.  The United States Court of Appeals for Veterans Claims 
(Court), in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
held that the VCAA notice requirements applied to all 
elements of a claim.  The Veteran was provided notice as to 
these matters in March 2006.

The VCAA duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  For records in the 
custody of a Federal department or agency, VA must make as 
many requests as are necessary to obtain any relevant 
records, unless further efforts would be futile; however, the 
claimant must cooperate fully and, if requested, must provide 
enough information to identify and locate any existing 
records.  38 C.F.R. § 3.159(c).  

A medical examination or medical opinion is deemed to be 
necessary if the record does not contain sufficient competent 
medical evidence to decide the claim, but includes competent 
lay or medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability, establishes 
that the veteran suffered an event, injury, or disease in 
service, or has a disease or symptoms of a disease manifest 
during an applicable presumptive period, and indicates the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease.  38 C.F.R. § 
3.159(c)(4).  The Court has held the types of evidence that 
"indicate" that a current disability "may be associated" 
with military service include credible evidence of continuity 
and symptomatology such as pain or other symptoms capable of 
lay observation.  See McClendon v. Nicholson, 20 Vet. App. 
79, 83 (2006).

For PTSD claims VA law provides that service connection 
"requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. . . ."  38 C.F.R. 
§ 3.304(f) (2009).  Section 4.125(a) of 38 C.F.R. 
incorporates the 4th edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV) as the governing criteria for diagnosing 
PTSD.  

The Court has held that an incarcerated veteran is entitled 
to the same care and consideration given to his 
nonincarcerated colleagues and that tailored assistance may 
be required.  See Bolton v. Brown, 8 Vet. App. 185, 191 
(1995); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The 
Board notes, however, that such tailored assistance need not 
require extraordinary efforts to obtain an examination.   The 
VCAA duty to assist requires reasonable efforts to assist and 
only requires medical examinations or medical opinions as 
necessary for an adequate decision.  See 38 C.F.R. § 3.159.  

The Court has also held that a remand by the Board confers on 
a veteran or other claimant, as a matter of law, the right to 
compliance with the remand orders.  See Stegall v. West, 11 
Vet. App. 268 (1998).  

In this case, the record shows the Veteran is incarcerated 
and that efforts to provide him a VA examination in West 
Virginia have been unsuccessful.  The Veteran's service 
representative in a January 2010 brief in support of the 
claim reported that the Veteran had recently been moved to a 
new federal correction institution in Florida.  An additional 
attempt to provide the Veteran an examination was requested.  
The Board also notes that the Veteran's reported stressors of 
having been injured in an altercation at a bar in November 
1984 during service and having been involved in a motor 
vehicle accident which resulted in the death of a fellow 
serviceman in August 1985 are verified by the available 
record.  The available medical evidence, however, includes 
apparently inconsistent diagnoses.  A May 2001 private 
medical report provided a diagnosis of PTSD and related the 
diagnosis to an event during the Veteran's active service.  
VA treatment records include diagnoses of substance abuse and 
bipolar disorder.  A March 2005 report noted a history of 
PTSD with no present complaints.  Therefore, the Board finds 
additional development is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
to obtain the names and addresses of all 
medical care providers who treated him 
for an acquired psychiatric disorder, to 
include PTSD, since February 2006.  After 
the Veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified 
by the Veteran, a notation to that effect 
should be inserted in the file.  The 
Veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review. 

2.  Thereafter, appropriate efforts 
should be taken to schedule the Veteran 
for a VA mental disorders examination or 
if an examination cannot be reasonably 
conducted then for a medical opinion by 
an appropriate mental health specialist 
based upon the evidence of record.  All 
efforts to schedule the Veteran for an 
examination should be documented in the 
claims file.  The mental disorders 
examiner must provide an opinion as to 
whether there is at least a 50 percent 
probability or greater (at least as 
likely as not) that the Veteran has an 
acquired psychiatric disorder, to include 
PTSD, as a result of a verified event 
during active service.  Any examination 
provided, to the extent feasible, should 
be conducted following the protocol in 
VA's Disability Examination Worksheet for 
Initial Evaluations for PTSD, revised on 
April 2, 2007.  

All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report. 

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

3.  After completion of the above and 
any additional development deemed 
necessary, the issue on appeal should 
be reviewed with appropriate 
consideration of all the evidence of 
record.  If any benefit sought remains 
denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
should be afforded the opportunity to 
respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



